STONE, Circuit Judge
(concurring). I think it advisable to set forth my reasons for determining the assignments of error concerning the admission of evidence of sales of flour in New Orleans and in Glasgow, Scotland.
On the matter of damages, there was no dispute that damages had occurred, provided liability existed. In a case of this character, differences in market value at the point of delivery are ordinarily the measure of recóvery and there seem present here no circumstances which would make that rule unjust or inapplicable. The question which arises in this regard is concerning the evidence introduced to establish market value. Plaintiff sought to establish the market value at Kansas City on the particular date involved, by testimony that there was no market for that particular brand of flour in Kansas City on the date' in question but that there was at other points (New Orleans and Glasgow) ; by showing the market value at those points and by estimating the value at Kansas City therefrom on a freight rate basis. The record shows that there was objection‘to the evidence as to the value at New Orleans but no objection as to similar evidence concerning Glasgow. As the difference at Kansas City in the New Orleans and Glasgow bases was only four cents per barrel, the objection to the New Orleans evidence seems trivial in its results.
There was other evidence, by plaintiff, in rebuttal of‘the market value at Kansas City. There was also evidence of the market value at Kansas City by defendant. The amount of the verdict clearly shows that the damages were based upon some estimate by the jury of the market value at Kansas City which was at least as favorable to the defendant as that shown by defendant’s testimony. The figures showing this are as follows: The verdict was for $3,200.37: Under the contract and charge of the court (in these respects unexcepted to), there was an allowance of 25 cents per barrel or a total of $475 for certain marketing expenses and the court authorized interest at 6 per cent, for almost two years; defendant’s estimate of the wholesale price at Kansas City was $7.60, which would mean a loss under the contract of $1.40 per barrel on 1,900 barrels or $2,660. If the $475 be added to $2,660, that total ($3,135) *463when subtracted from the verdict for $3,200.37 will not leave enough to cover practically any of the interest authorized. I therefore conclude that, if there was any error properly excepted to of which advantage could be taken, it was of no harm to this plaintiff in error.